Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Stein on September 9, 2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1, line 15, [and] was deleted,
last line, after “quantity” the following was inserted, ---- ; wherein a direction of the tip of the fluid injection nozzle is perpendicular to the holding surface of the stage;
wherein a first distance is between an axial center of the substrate stage and a centerline of the fluid injection nozzle and the first distance is smaller than a radius of the substrate ---- .
Claim 12, last line, after “quantity” the following was inserted, ---- ; wherein a direction of the tip of the fluid injection nozzle is perpendicular to the holding surface of the stage;
wherein a first distance is between an axial center of the substrate stage and a centerline of the fluid injection nozzle and the first distance is smaller than a radius of the substrate ---- .

Claim 18 was canceled.

19 (Currently amended): The substrate processing apparatus of claim 1, wherein [a] the first distance between [an] the axial center of the substrate stage and [a] the centerline of the fluid injection nozzle is equal to or greater than a second distance from [a] the axial center of the substrate to an end of an innermost side of the indentation formed in the circumferential edge portion of the substrate.  

Claim 20 was canceled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
September 10, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723